        Case 2:17-cr-00284-GJP Document 468 Filed 01/07/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA
                                                           CRIMINAL ACTION
       v.                                                  NO. 17-00284-1
 MICHAEL MILCHIN


PAPPERT, J.                                                             January 7, 2021

                                   MEMORANDUM

      Michael Milchin seeks compassionate release. The Court denies the Motion

because extraordinary reasons do not warrant Milchin’s release and, in any event, the

factors under 18 U.S.C. § 3553(a) counsel against granting relief.

                                            I
                                            A
      Milchin pleaded guilty in February of 2018 to health care fraud, conspiracy to

commit health care fraud, distribution of oxycodone, conspiracy to distribute oxycodone

and possession of oxycodone with intent to distribute. (Minute Entry 1, ECF No. 264.)

For approximately two years Milchin, then a business manager at a chiropractic office,

conspired with a licensed chiropractor to defraud health insurers by billing for

chiropractic services never rendered. (Gov’t Resp. to First Mot. for Release 1, ECF No.

442). After insurers caught on to his scheme, he organized and led a drug trafficking

operation for approximately three years. (Id. at 1–2). He used fraudulent

prescriptions, which he and co-conspirators forged purporting to be physicians, and

various “runners” to bring hundreds of thousands of oxycodone pills to the street. (Id.)

Many of the individuals who filled these fraudulent prescriptions enabling Milchin to

make money were severely addicted themselves. Some of them have since died as a



                                            1
         Case 2:17-cr-00284-GJP Document 468 Filed 01/07/21 Page 2 of 5




result of their addictions. See, e.g., (Probation Officer Report and Order 2, ECF No.

427).

        The Court sentenced Milchin to 168 months’ incarceration and ordered him to

pay restitution to the health insurers he defrauded. (Judgment 2, 6, ECF No. 297.) So

far, he has served approximately forty-three months of his sentence. See (Suppl. First

Mot. for Release 2, ECF No. 444). He is forty years old and his anticipated release date

is June 27, 2029. See (id.).

                                            B

        On May 18, 2020, Milchin filed a pro se Motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A). See generally (First Mot. for Release, ECF No.

437). He filed a counseled Supplemental Motion on July 20. In those Motions, he

argued his obesity, high cholesterol, melanoma, history of heart and respiratory

problems and history of smoking provided extraordinary and compelling reasons for his

release amid the COVID-19 pandemic because his conditions elevated his risk of

serious illness or death from the virus. See (First Mot. for Release 1); (Suppl. First Mot.

for Release 1). He also argued his chances of contracting COVID-19 were higher in

prison than they would be if he were released. See (Suppl. First Mot. for Release 2–12).

        His medical records, which the Government submitted to the Court with its

response to Milchin’s Motions, did not suggest he suffered current cardiac or

respiratory issues and did not corroborate his melanoma or high cholesterol. (Suppl.

Gov’t Resp. to First Mot. for Release 3, ECF No. 454); see generally (Gov’t Ex., ECF No.

455). His BMI fluctuated above and below the CDC’s obesity threshold and he would

“move[] out of the risk zone just by again losing a few pounds.” (Suppl. Gov’t Resp. to




                                             2
        Case 2:17-cr-00284-GJP Document 468 Filed 01/07/21 Page 3 of 5




First Mot. for Release 14.) The Government noted Milchin served a fraction of his

sentence and he continued to present a danger to the community based on his serious

offense and ongoing engagement in prohibited conduct in prison. See (id.).

       The Court denied Milchin’s Motion on August 4, agreeing he did not present

extraordinary and compelling reasons for relief and, even if he had, the 18 U.S.C.

§ 3553(a) factors counseled against his release. See (Order Denying Release, ECF No.

459); see generally (Mem. Denying Release, ECF No. 458).

                                            C

       Milchin now again seeks compassionate release under 18 U.S.C. § 3582(c)(1)(A).

He argues his heart and respiratory issues, obesity, history of smoking, vitamin D

deficiency and a recent skin rash, “combined with the explosion of the [COVID-19]

pandemic,” provide extraordinary and compelling reasons for his sentence reduction.

See (Second Mot. for Release 1–2, ECF No. 463); (Def.’s Ex. 2, ECF No. 464).

       Since Milchin’s last Motion, the CDC has added smoking to the list of conditions

that may increase risk of severe illness from COVID-19. (Gov’t Resp. to Second Mot. for

Release 2, ECF No. 467.) Milchin’s BMI has increased from 30.5 to 32.2. (Id. at 2.) He

had bronchitis in September of 2020 and was provided an Albuterol inhaler for use as

needed. (Id. at 3.)

                                            II
                                            A
       A district court may reduce an inmate’s sentence as a form of compassionate

release only if “extraordinary and compelling reasons warrant such a reduction.” 18

U.S.C. § 3582(c)(1)(A). Before releasing an inmate, a court must also “consider[] the

factors set forth in section 3553(a).” Id. Relevant factors include “the nature and



                                            3
        Case 2:17-cr-00284-GJP Document 468 Filed 01/07/21 Page 4 of 5




circumstances of the offense” and the need for the sentence “to reflect the seriousness of

the offense,” provide “just punishment for the offense” and “protect the public from

further crimes of the defendant.” Id. § 3553(a)(1), (2)(A), (C).

                                             B

       Milchin has not presented extraordinary and compelling reasons for his release.

The new medical conditions he alleges, vitamin D deficiency and a skin rash, are not

COVID-19 risk factors. See Coronavirus Disease 2019, People at Increased Risk, Center

for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last visited Jan. 7, 2021).

       With respect to those conditions he now references a second time, he does not

provide any proof of any cardiac issues. While he has gained some weight, he remains

just “slightly obese.” United States v. Wilson, No. 5:08-CR-50051-03, 2020 WL 5943009,

at *3 (D.S.D. Oct. 7, 2020); see also United States v. Wyatt, No. 12-64, 2020 WL 738929,

at *5 (D. Del. Dec. 16, 2020) (denying compassionate release where BMI of 33 on “lower

end of obesity BMI scale”). And the CDC’s addition of smoking to its list of COVID-19

risk factors is insufficient to warrant Milchin’s release based on his history. Milchin

has not smoked for over three years and had a positive chest x-ray, which found his

lungs were clear, in September of 2020. See (Def.’s Ex. 2); (Gov’t Resp. to Second Mot.

for Release 3). There is no evidence his bronchitis diagnosis last September bore any

relationship to his smoking history. Moreover, any respiratory issues he may have

appear to be under control with his rescue inhaler and the Albuterol inhaler he received

following his bronchitis diagnosis. See (Def.’s Ex. 2); United States v. Hoopes, No. 16-

509-02, 2020 WL 6889211, at *4 (E.D. Pa. Nov. 24, 2020) (denying compassionate




                                             4
        Case 2:17-cr-00284-GJP Document 468 Filed 01/07/21 Page 5 of 5




release for seventy-three year old obese former smoker with potential autoimmune

disease because “[h]is current conditions are well-controlled with medication and he

does not present any impediment to his ability to provide self-care in the institution.”).

                                            C

       Even if extraordinary and compelling reasons did exist for Milchin’s release, the

18 U.S.C. § 3353(a) factors counsel against releasing him for the reasons stated in the

Court’s August Memorandum. He has yet to serve even one third of his sentence for his

serious crimes and he remains a danger to the community.

       An appropriate Order follows.



                                                 BY THE COURT:



                                                 /s/ Gerald J. Pappert
                                                 GERALD J. PAPPERT, J.




                                             5
